Citation Nr: 0903507	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  06-22 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, including as a result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from July 1964 July 1968; 
including service aboard the battleship U.S.S. JOHN A. BOLE 
(DD 755) in the waters offshore the Republic of Vietnam 
during the Vietnam Era.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO), which, in pertinent part, denied the 
benefit sought on appeal.  

In the August 2005 rating decision, the RO also denied claims 
for service connection for residuals of mononucleosis, 
hearing loss, and tinnitus.  The veteran initiated a timely 
appeal as to these three matters by filing a notice of 
disagreement in September 2005.  Thereafter, in a June 2006 
rating decision, the RO granted service connection for 
hearing loss and for tinnitus.  Thus these two claims are no 
longer before the Board on appeal.  Also, following issuance 
of a statement of the case on the mononucleosis claim, the 
veteran did not perfect an appeal on that claim.  Therefore, 
that matter is also no longer before the Board. 


FINDING OF FACT

The preponderance of the evidence is against a finding:  that 
any diabetes mellitus was present in service; that any 
current diabetes mellitus is related to disease or injury or 
other incident in service; that diabetes mellitus manifested 
to a compensable degree within a year following separation 
from active duty; or that the veteran ever set foot on the 
landmass or inland waters of the Republic of Vietnam.




CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated 
during military service; and diabetes mellitus may not be 
presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1112, 
1113, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the veteran's claim for service connection in correspondence 
sent to the veteran in April 2005, November 2005 and March 
2006.  These letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, and identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  These letters provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disabilities under 
consideration, pursuant to the holding in Dingess/Hartman.

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The claims file contains VA 
and private treatment records and the veteran has not 
indicated any records outstanding that need to be obtained.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

II.  Law

The veteran claims entitlement to service connection for 
diabetes mellitus, type II.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  To establish service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including diabetes mellitus, may be 
presumed to have been incurred during service if they become 
manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran's claim is specifically based on the theory that 
service connection is warranted based on a special 
presumption regarding exposure to herbicide agents.  
Specifically, under the provisions of 38 C.F.R. § 3.309(e), 
if a veteran was exposed to an herbicide agent, including 
Agent Orange, during active military, naval, or air service 
and has a disease listed in 38 C.F.R. § 3.309(e), such 
disease shall be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met even though there is no record 
of such disease during service, provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  These diseases include type II diabetes mellitus. 

Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam Era shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 (the "Vietnam Era").

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

An opinion of the General Counsel for VA held that: service 
on a deep-water naval vessel off the shores of Vietnam 
without proof of actual duty or visitation in the Republic of 
Vietnam may not be considered service in the Republic of 
Vietnam for purposes of 38 U.S.C.A. § 101(29)(A), which 
defines the Vietnam era as the period beginning on February 
28, 1961, and ending on May 7, 1975; and that this was not 
inconsistent with the definition of service in the Republic 
of Vietnam found in 38 C.F.R. §3.307(a)(6)(iii). VAOPGCPREC 
27-97 (July 23, 1997).  The opinion also held that the 
veteran must be diagnosed with one of the specific diseases 
listed in 38 C.F.R. § 3.309(e), which is the case here.

In a case similar to this one, Haas v. Peake, 525 F.3d 1168 
(Fed. Cir 2008), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) upheld the Board's 
interpretation that, for purposes of applying the presumption 
of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), 
the serviceman must have actually been present at some point 
on the landmass or the inland waters of Vietnam during the 
Vietnam conflict.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir 
2008).  In that case, the veteran stated that while serving 
aboard the U.S.S. Mount Katmai, he often saw large clouds of 
chemicals being dropped by aircraft over the forests, and 
that these clouds would drift out over the water because of 
prevailing offshore winds and would engulf his ship.

In that decision, the Federal Circuit reversed an earlier 
United States Court of Appeals for Veterans Claims (Court) 
ruling, in which the Court rejected VA's interpretation of 38 
C.F.R. § 3.307(a)(6)(iii) that required the service member's 
presence at some point on the landmass or the inland waters 
of Vietnam.  Id.  In reversing, the Federal Circuit held that 
the veteran was free to show that he was actually exposed to 
herbicides while on board his ship as it traveled near the 
Vietnamese coast.  However, he was not entitled to the 
benefit of the presumptions set forth in 38 U.S.C. § 1116 and 
the corresponding VA regulations, which are limited to those 
who "served in the Republic of Vietnam."

After Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008), following 
a supplemental opinion by the Federal Circuit in October 2008 
(Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), that 
appellant appealed the Federal Circuit decision to the 
Supreme Court.  Following a stay of Haas-related cases (see 
Ribaudo v. Nicholson, 21 Vet. App. 16 (2007)), the veteran 
filed a petition for a writ of certiorari to the Supreme 
Court, which the Supreme Court denied on January 21, 2009.  
See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-
525).  

In sum, at the end of that legal process, the basic rule of 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008) applies.  That 
is, for purposes of applying the presumption of exposure to 
herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman 
must have actually been present at some point on the landmass 
or the inland waters of Vietnam during the Vietnam conflict. 

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2007).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102 (2008).  On the other hand, if the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

III.  Analysis

Service medical records contain no complaints, findings, or 
diagnoses referable to diabetes mellitus.  At the time of the 
July 1968 examination prior to discharge, the examiner made 
no abnormal findings referable to the disease.  

The veteran's service personnel records and DD Form 214 show 
that he served in the Navy, with service on the battleship 
U.S.S. JOHN A. BOLE (DD 755) during the period from May 1965 
July 1968.  He was awarded the Vietnam Service Medal with Two 
Bronze Stars and the Republic of Vietnam Campaign Medal with 
Device.  His military occupational specialty was electronics 
mechanic.  

The RO contacted the National Personnel Records Center (NPRC) 
and requested information regarding any service the veteran 
may have had in Vietnam.  In May 2005, NPRC responded that 
they were unable to determine whether or not the veteran had 
in country service in the Republic of Vietnam.  At the same 
time, NPRC notified the RO that the veteran had served aboard 
the U.S.S. JOHN A. BOLE, DD 755; and that the battleship was 
in the official waters of the Republic of Vietnam during a 
number of cited periods between April 1966 and June 1968.  

The claims file contains an official history of that ship, 
which shows that during periods between 1965 and 1966, the 
ship operated at times off the coast of Vietnam.  
In April 1966 the U.S.S. JOHN A. BOLE began to provide naval 
gunfire support off Vietnam, which continued until she began 
plane guard patrol at Yankee Station on May 4, 1966.  The 
ship remained in the war zone until July 27, 1966 when she 
left, heading for Taiwan, and then arrived at San Diego 
September 24, 1966 and then operated out of that home port 
for the remainder of the year. 

In a "Physician's Statement" dated in August 2005, Ahmas S. 
Alsaleem, M.D., stated that he started treating the veteran 
for diabetes mellitus (type II, adult onset), in December 
2000.  There are no earlier records indicating a diagnosis 
prior to that.  Other private and VA treatment records dated 
in 2005 and 2006 show treatment for diabetes mellitus, type 
II.

The veteran does not contend that he developed diabetes 
mellitus, type II, during service or that it manifested to a 
compensable level within the first year after service; and 
the evidence also does not show.  Rather, the veteran 
contends that he is entitled to a presumption of service 
connection for his diabetes mellitus due to his exposure to 
Agent Orange during his military service in Vietnam.  He has 
submitted statements that while he did not step foot on 
Vietnam soil, he served aboard a ship that traveled to the 
mouth of a river coming out of Vietnam.  In essence, he 
claims that at the mouth of the river he was exposed to 
herbicides, which caused the claimed disability.  He does not 
claim, and the evidence does not show that the battleship he 
served on, the U.S.S. JOHN A. BOLE, traveled on the inland 
waters of Vietnam.  

Therefore, although the veteran carries a diagnosis of type 2 
diabetes mellitus, presumptive service connection due to 
herbicide exposure, based on service in the Republic of 
Vietnam, is not warranted.  While type 2 diabetes mellitus is 
one of the specific diseases listed in 38 C.F.R. § 3.309(e), 
the veteran's service records do not show that he served in 
the Republic of Vietnam.  As discussed above, there is no 
evidence that the veteran himself ever served on the landmass 
of Vietnam, or that the battleship on which he served ever 
traveled on its inland waters, as required for the relevant 
presumption to be implicated.

Notwithstanding the above cited medals indicating 
participation in the Vietnam Era, there is no indication in 
the official service personnel records to show the veteran 
received any award or medal that would indicate he served on 
the landmass of Vietnam or on the inland waters of Vietnam.  
See Haas v. Nicholson, 20 Vet. App. 257 (2006).  

There is no evidence whatsoever that the U.S.S. JOHN A. BOLE 
was on "inland waterways of Vietnam" nor has the veteran made 
such claim, but rather he claims the ship was at the mouth of 
a river of Vietnam.  Based on the foregoing including the law 
as explained earlier, the Board finds that presumptive 
service connection cannot be granted, as there is no evidence 
that the veteran was ever in Vietnam, as required by statute 
and regulation. See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a).

The Board finds there is no other basis on which to grant 
service connection for type 2 diabetes mellitus, first 
manifested decades after the veteran was discharged from 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  Nor are there any 
opinions beneficial to the veteran's claim.  While the 
veteran himself has attributed the diagnosis of type 2 
diabetes mellitus to Agent Orange exposure in service, there 
is no indication that he has the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical diagnosis or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In summary, and for the reasons set forth above, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for diabetes mellitus, 
type II, and the benefit-of-the-doubt doctrine is not for 
application.  See Gilbert, 1 Vet. App. at 55.




ORDER

Service connection for diabetes mellitus, type II, is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


